DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-10, 20-23, 27-29, 36, 39-42 and 49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Popovic [US 2009/0303961].
As claims 1, 20, 39 and 49, Popovic discloses a method of wireless communication, comprising determining a matrix associated with signal transmission, the matrix including M rows and M columns [Fig 3, Ref 301, Par. 0049 discloses determining a N x N matrix associated with reference signal]; determining a sampling function for generating a set of sequences from the matrix [Par. 0057-0071 discloses determining a recursive function to be used for generating a set of sequence from rows or columns]; generating the set of sequences by sampling one of a set of rows or a set of columns from the matrix based on the determined sampling function [Fig 3, Ref 302, Par. 0050, 0057-0067,  0073-0077 discloses N sequence was generated from row or column of the matrix by using recursive function, Par. 0034]; and transmitting a signal wherein the signal is based on at least one sequence of the set of sequences [Fig 3, Ref 303 discloses the reference sequence mapped into its position for transmitting].
	As claims 2, 21 and 40, Popovic discloses the matrix is a Hadamard matrix, wherein M is an order of the Hadamard matrix [Par. 0060 discloses a Hadamard matrix with order N].
	As claims 3, 22 and 41, Popovic discloses generating the Hadamard matrix [Fig 3, Ref 310 and Par. 0060 discloses the Hadamard matrix is generated].
	As claims 4 and 23, Popovic discloses the sampling function is one of a quadratic sampling function, a cubic sampling function, or a recursive function [Par. 0067 discloses recursive equations].
	As claims 8 and 27, Popovic discloses the generated set of sequences comprises M sequences [Fig 3, Ref 302].
As claims 9 and 28, Popovic discloses the set of rows comprises each row of the M rows and the set of columns comprises each column of the M columns [Par. 0049 discloses matrix includes N rows and N columns, so the set of rows comprises each row of the N rows and the set of columns comprises each column of the N columns].
As claims 10, 29 and 42, Popovic discloses the method is performed by a base station, the signal comprises one of a reference signal (RS), a secondary synchronization signal (SSS), a primary synchronization signal (PSS), a demodulation reference signal (DMRS), a channel state information (CSI) RS (CSI-RS), or a positioning RS (PRS) [Par. 0049 discloses a reference signal or PRS].
As claims 17 and 36, Popovic discloses the set of sequences are generated through sampling the set of columns of the matrix based on the determined sampling function [Fig 3, Ref 302, Par. 0050 and 0067 discloses N sequence matrices were generated from row or column of the matrix by using recursive function].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 30-31 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovic in view of Kim [US 2019/0356446].
As claims 11, 30 and 43, Popovic fails to disclose what Kim discloses the method is performed by a user equipment (UE), the signal comprises one of a preamble for a random access channel (RACH) procedure, a reference signal (RS), a demodulation reference signal (DMRS), a sounding RS (SRS), a positioning RS (PRS), or uplink control information (UCI) [Fig 42-43, S130 and Par. 0132].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for allowing UE to generating a sequence for mapping with UCI as disclosed by Kim into the teaching of Popovic.  The motivation would have been to improve the detecting of UCI channel.
As claims 12, 31 and 44, Kim discloses mapping a UCI payload to the at least one sequence of the set of sequences [Par. 0171, 0201, 0213 and 0335].
Claim(s) 13, 15, 32, 34, 45 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovic in view of Kim [US 2020/0162299].
As claims 13, 32 and 45, Popovic fails to discloses what Kim discloses modifying the at least one sequence to generate at least one modified sequence, wherein the signal is based on the at least one modified sequence [Fig 18, S1850 discloses SSS is based on modified sequence, Par. 0335]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting SSS signal from a modified sequence as disclosed by Kim into the teaching of Popovic.  The motivation would have been to reduce interference.
As claims 15, 34 and 47, Popovic fails to discloses what Kim discloses point-wise multiplexing at least one other sequence with each of the at least one sequence to generate at least one modified sequence, wherein the signal is based on the at least one modified sequence [Fig 17, Ref element-wise for multiply S1710 and S1720 to get modified sequence, Fig 18, S1850 discloses SSS is based on modified sequence by multiplying the first and second sequence, Par. 0335].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting SSS signal from a modified sequence as disclosed by Kim into the teaching of Popovic.  The motivation would have been to reduce interference.
Claim(s) 16, 35 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovic and Kim as applied to claims 15 and 47 above, and further in view of Abdoli [US 2021/0067392].
As claims 16, 35 and 48, Popovic fails to disclose what Kim discloses the point-wise multiplexed sequence shift between each pair of adjacent elements of the sequence [Fig 17 discloses element wise].  However, Popovic and Kim fail to disclose what Abdoli  discloses the point-wise multiplexed sequence includes a pi/2 phase shift between each pair of adjacent elements of the sequence [Par. 0144 and Fig 16 discloses pi/2 phase shift for element wise].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using pi/2 phase shift as disclosed by Adboli into the teaching of Popovic and Kim.  The motivation would have been to reduce interference.


Allowable Subject Matter
Claims 5-7, 14, 18-19, 24-26, 33, 37-38 and 46 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As claims 5-7 and 24-26, the prior arts in the record fail to disclose the equations.
As claims 14, 33 and 46, the prior arts in the record fail to disclose converting the at least one sequence into at least one binary domain sequence; and modulating the at least one binary domain sequence based on Pi/2 binary phase shift keying (BPSK) modulation, wherein the signal is based on the modulated at least one binary domain sequence.
As claims 18 and 37, the prior arts in the record fail to disclose wherein each sequence of the set of sequences is generated through sampling one column of the set of columns, and the sequence includes values from m odd numbered rows and n even numbered rows.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
In respond to page 11, the applicant states determining the recursive function for generating a set of sequences from matrix of Popovic is not the same as determining sample function which is recursive function for generating a set of sequences from matrix.  In reply, the examiner respectfully disagrees with applicant because Popovic determining a sample function such as recursive equation  for generating a set of sequences from matrix [Par. 0060-0065 discloses determining a recursive function to be used for generating a set of sequences “read on each row/column is a sequence, Par. 0062”  from matrix “read on matrix N x N, Par. 0061 discloses a matrix”].  So, Popovic clearly discloses a step of determining a recursive function for using to generating a set of sequences from matrix.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414